Citation Nr: 0410316	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-14 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of gunshot 
wound of the right knee, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for scars, 
gunshot wound of the right knee.  

3.  Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  

4.  Entitlement to a total disability rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied the aforementioned disabilities.  


REMAND

This case is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if further 
action is required.

The veteran and his representative contend, in essence, that the 
veteran's aforementioned service-connected disabilities are more 
severe than the current evaluations reflect.  The veteran also 
asserts that he is unable to obtain or maintain employment as a 
result of his service-connected disabilities.  

Initially, the veteran's service-connected PTSD claim was 
evaluated, lacking a VA examination.  The RO indicated that the 
veteran was notified of a March 2002 psychiatric examination 
scheduled in connection with his PTSD claim, but indicated that he 
did not report.  His representative noted that the veteran 
reported for a May 2002 VA orthopedic examination, after receiving 
notice, and that he would report for a VA psychiatric examination 
if given proper notice.  Since there is some concern that the 
veteran may not have received notice of the scheduling for his VA 
psychiatric examination, he should be provided due process of law, 
and given an opportunity to undergo a thorough and contemporaneous 
examination which is adequate for rating purposes.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  This is to ensure that 
evaluation of a disability is a fully informed one.  

Additionally, the RO attempted to obtain social security records 
in connection with the instant claims.  However, the Social 
Security Administration (SSA) replied, indicating, in pertinent 
part, that the veteran was not entitled to social security 
disability benefits, but that VA should contact the District 
office of the SSA for any medical evidence that may be located in 
the veteran's SSI file.  This does not appear to have been done.  
The RO should obtain those records, if any, prior to final 
adjudication of the claim.  It is not known whether additional 
records from SSA would be relevant to these claims, but VA is 
required to obtain evidence from the Social Security 
Administration and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Also, the May 2002 VA examination report does not contain a 
discussion of the holding of the United States Court of Appeals 
for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995) that when a veteran alleges he suffers pain due to a 
service-connected musculoskeletal disability in which the degree 
of disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of additional 
functional loss, if any, due to the pain, weakened movement, 
excess or premature fatigability, or incoordination.  Under VCAA, 
VA's duty to assist the veteran includes obtaining a thorough and 
contemporaneous examination in order to determine the nature and 
extent of the veteran's disabilities.  Therefore, prior to final 
adjudication of the claim, the veteran should undergo a VA 
examination which addresses pain on use, flare-ups, and discusses 
the criteria set forth in DeLuca with regard to his right knee.  

Further, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the initial 
rating assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected condition.  
Since this is the veteran's initial award for his service-
connected scar of the gunshot wound of the right knee, and he has 
expressed disagreement with the evaluation assigned, the RO should 
evaluate the claim with consideration of staged ratings consistent 
with Fenderson.  

Finally, the veteran has filed a claim for a TDIU.  None of the 
medical evidence or examination reports gives an opinion as to the 
veteran's employability.  The veteran's examinations in connection 
with the instant claims should address the issue of employability.  

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A are fully complied with and satisfied, 
including notifying the veteran what evidence he needs to submit 
and what evidence will be obtained by VA.  The veteran should also 
be informed of the evidentiary requirements for initial and 
increased rating claims.  See also 38 C.F.R. § 3.159 in its 
entirety.  

2.  Request the veteran's medical and adjudication records from 
the Social Security Administration District Office in connection 
with his SSI file.  Associate all correspondence and any records 
received with the claims file.  All efforts to obtain these 
records should be fully documented, and the Social Security 
Administration should provide a negative response if records are 
not available.

3.  Schedule the veteran for an appropriate VA psychiatric 
examination to assess the severity of his service-connected PTSD.  
The veteran should be informed that failure to report for his 
psychiatric examination without good cause, will result in denial 
of the claim.  See 38 C.F.R. § 3.655(b).  The claims folder and a 
copy of this remand are to be made available to the examiner, and 
the examiner is asked to indicate in the examination report that 
he or she has reviewed the claims folder.  All necessary testing 
should be done, if any, and the examiner should be asked to 
indicate whether the veteran's PTSD is productive of reduced 
reliability due to such symptoms as flattened affect; 
circumstantial, circumlocutory; or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short-and long term memory, impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  The examiner should provide a 
multi-axial diagnosis, to include assignment of a Global 
Assessment of Functioning (GAF) scale score, and an explanation of 
what the score means.  The examiner should also indicate the 
effect the veteran's service-connected PTSD has on his 
employability.  

4.  Schedule the veteran for an appropriate VA orthopedic 
examination to assess the severity of his service-connected 
residuals of a right knee disability.  The claims folder and a 
copy of this remand are to be made available to the examiner, and 
the examiner is asked to indicate that he or she has reviewed the 
claims folder.  All necessary testing should be done, to include 
specifically range of motion studies (in degrees), and the 
examiner should review the results of any testing prior to 
completion of the examination report.  The examiner should 
determine whether there is weakened movement, excess fatigability, 
or incoordination and, if feasible, these determinations should be 
expressed in terms of the degree of additional range of motion 
loss of the right knee due to such factors.  The examiner should 
express an opinion as to whether pain significantly limits 
functional ability during flare-ups or when the right knee is used 
repeatedly over a period of time.  This determination also should 
be portrayed, if feasible, in terms of the degree of additional 
range of motion loss due to pain on use during flare-ups.  The 
examiner should indicate if the veteran has pain of the scar of 
the right knee.  The examiner should also indicate the effect the 
veteran's service-connected residuals of the right knee have on 
his employability.  

5.  If any benefit sought on appeal remains denied, the veteran 
should be furnished a supplemental statement of the case and send 
it to the veteran.  Also provide an appropriate period of time to 
respond.  Since the rating claim for scar, right knee, is an 
initial evaluation instead of an increased rating claim , the RO 
should consider the holding in Fenderson and whether staged 
ratings are in order for this disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





